Exhibit 10.1Execution Version UNIT PURCHASE AGREEMENT by and between BOARDWALK PIPELINE PARTNERS, LP and BOARDWALK PIPELINES HOLDING CORP. TABLE OF CONTENTS ARTICLE I DEFINITIONS Section 1.1Definitions1 ARTICLE II AGREEMENT TO SELL AND PURCHASE Section 2.1Sale and Purchase4 Section 2.2Closing4 Section 2.3Mutual Conditions4 Section 2.4The Purchaser’s Conditions4 Section 2.5Boardwalk’s Conditions5 Section 2.6Boardwalk Deliveries5 Section 2.7Purchaser Deliveries6 ARTICLE III REPRESENTATIONS AND WARRANTIES OF BOARDWALK Section 3.1Existence7 Section 3.2No Conflict7 Section 3.3No Default8 Section 3.4Authority8 Section 3.5Due Authorization8 Section 3.6Valid Issuance8 Section 3.7No Preemptive or Registration Rights8 Section 3.8Periodic Reports9 Section 3.9Litigation9 Section 3.10Certain Fees9 Section 3.11No Side Agreements9 Section 3.12No Registration9 Section 3.13No Integration10 ARTICLE IV REPRESENTATIONS AND WARRANTIES OF THE PURCHASER Section 4.1Existence10 Section 4.2Authorization, Enforceability10 Section 4.3No Breach10 Section 4.4Certain Fees10 Section 4.5No Side Agreements 11 Section 4.6Investment11 Section 4.7Nature of Purchaser11 Section 4.8Restricted Securities11 Section 4.9Legend11 ARTICLE V COVENANTS Section 5.1Taking of Necessary Action12 Section 5.2Payment of Expenses12 ARTICLE VI MISCELLANEOUS Section 6.1Interpretation and Survival of Provisions12 Section 6.2Survival of Provisions12 Section 6.3No Waiver; Modifications in Writing13 Section 6.4Binding Effect; Assignment13 Section 6.5Communications13 Section 6.6Removal of Legend14 Section 6.7Entire Agreement14 Section 6.8Governing Law15 Section 6.9Execution in Counterparts15 Section 6.10Termination15 Section 6.11Recapitalization, Exchanges, Etc. Affecting the Units15 Exhibit A — Form of Amended and Restated Registration Rights Agreement Exhibit B — Form of Opinion of Vinson & Elkins L.L.P. UNIT PURCHASE AGREEMENT This UNIT PURCHASE AGREEMENT, dated as of October 30, 2008 (this “Agreement”), is by and between BOARDWALK PIPELINE PARTNERS, LP, a Delaware limited partnership (“Boardwalk”), and BOARDWALK PIPELINES HOLDING CORP., a Delaware corporation (the “Purchaser”). WHEREAS, subject to the terms and conditions set forth herein, Boardwalk desires to sell and Purchaser desires to purchase 21,184,609 Common Units (the “Units”) from Boardwalk in accordance with the provisions of this Agreement; WHEREAS, Boardwalk has agreed to provide the Purchaser with certain registration rights with respect to the Units acquired pursuant hereto; and WHEREAS, the General Partner (as hereinafter defined) has indicated it intends to exercise its right to make additional capital contributions pursuant to Section 5.2(b) of the Partnership Agreement (such contribution, the “GP 2% Contribution”) in connection with the issuance of the Units contemplated hereby; NOW THEREFORE, in consideration of the mutual covenants and agreements set forth herein and for good and valuable consideration, the receipt and sufficiency of which is hereby acknowledged, the parties hereby agree as follows: ARTICLE I DEFINITIONS Section 1.1Definitions .Capitalized terms used but not defined herein have the meanings assigned to such terms in thePartnership Agreement (as hereinafter defined).As used in this Agreement, and unless the context requires a different meaning, the following terms have the meanings indicated: “Affiliate” means, with respect to any Person, any other Person that directly or indirectly through one or more intermediaries controls, is controlled by or is under common control with, the Person in question. As used herein, the term “control” means the possession, direct or indirect, of the power to direct or cause the direction of the management and policies of a Person, whether through ownership of voting securities, by contract or otherwise. “Agreement” has the meaning set forth in the introductory paragraph. “BGL” means Boardwalk GP, LLC, a Delaware limited liability company. “Boardwalk” has the meaning set forth in the introductory paragraph. “Boardwalk Entity” means Boardwalk and its Subsidiaries. 1 “Business Day” means Monday through Friday of each week, except that a legal holiday recognized as such by the government of the United States of America or the State of Kentucky shall not be regarded as a Business Day. “Closing” has the meaning specified in Section “Closing Date” has the meaning specified in Section “Commission” means the United States Securities and Exchange Commission. “Common Units” means the common units representing limited partner interests in Boardwalk. “Delaware LP Act” has the meaning specified in Section “Delaware LLC Act” has the meaning specified in Section “Exchange Act” means the Securities Exchange Act of 1934, as amended from time to time, and the rules and regulations of the Commission promulgated thereunder. “General Partner” means Boardwalk GP, LP, a Delaware limited partnership. “Governmental Authority” means, with respect to a particular Person, any country, state, county, city and political subdivision in which such Person or such Person’s Property is located or that exercises valid jurisdiction over any such Person or such Person’s Property, and any court, agency, department, commission, board, bureau or instrumentality of any of them and any monetary authority that exercises valid jurisdiction over any such Person or such Person’s Property.Unless otherwise specified, all references to Governmental Authority herein with respect to Boardwalk means a Governmental Authority having jurisdiction over Boardwalk, its Subsidiaries or any of their respective Properties. “Law” means any federal, state, local or foreign order, writ, injunction, judgment, settlement, award, decree, statute, law, rule or regulation. “Lien” means any interest in Property securing an obligation owed to, or a claim by, a Person other than the owner of the Property, whether such interest is based on the common law, statute or contract, and whether such obligation or claim is fixed or contingent, and including but not limited to the lien or security interest arising from a mortgage, encumbrance, pledge, security agreement, conditional sale or trust receipt or a lease, consignment or bailment for security purposes.For the purpose of this Agreement, a Person shall be deemed to be the owner of any Property that it has acquired or holds subject to a conditional sale agreement, or leases under a financing lease or other arrangement pursuant to which title to the Property has been retained by or vested in some other Person in a transaction intended to create a financing. “Material Adverse Effect” has the meaning specified in Section “NYSE” means The New
